Title: From James Madison to Congress, 22 January 1812
From: Madison, James
To: Congress


Washington January 22d 1812
At the request of the Legislature of New Jersey, I communicate to Congress, copies of its Resolutions, transmitted by the Governor of that State.
James Madison
 
[Enclosure]
Legislature of New Jersey House of Assembly January 13. 1812.
Whereas in cases of great national concern, involving in their consequences the interests, the rights and the welfare, as well of the future as of the present generation; it cannot fail to be useful and acceptable, to those entrusted with the national Government, to be made acquainted with the deliberate opinion of every portion of the Union: The members of the Legislature of New Jersey, at this momentous crisis in our national concerns, think it a duty incumbent on them, publicly to express, as well the sense of the Legislature, as the known feelings and sentiments of the citizens of the State they represent.
In contemplating the convulsive struggles, that have within the last twenty years, broken up the governments, overturned the ancient landmarks, and carried disorder and distress, into almost every quarter of the European world; the citizens of New Jersey, have surveyed the distructive progress of this war of ambition, on the one side, and of mercantile monopoly on the other; not only as men commisserating the sufferings of others, but with a view to the consequences on the safety and happiness of America. The anxious solicitude manifested by the General Government, to observe an impartial neutrality in relation to the belligerent nations, has at all times met the decided approbation of the Government and citizens of New Jersey.
It was confidently hoped, that this line of conduct, would have secured to our country, the complete abservance of the acknowledged laws of civilized nations, or least have protected the persons and property of our citizens from outrageous violence. It was therefore not without emotions of astonishment and indignation, that they saw the two great belligerent Europe[a]n powers, set at defiance the public law of nations, by commencing a wanton unprovoked attack, upon the property, and persons, of our citizens on the high seas. This indignation was increased by the insults offered to an enlightened nation, in the pretexts assigned as the causes of this violence. The danger and impolicy of waging war against all Europe at once, justified the course pursued by the General Government, of remonstrance negociation, and commercial restrictions. It has now become a subject of some consolation, that one of the great belligerent nations, has receded from her hostility, ceased to violate our neuteral rights, made, assurance of future amity and the observance of the laws of nations, and thereby left America, a single antagonist to contend with—one against whom, she has already measured her strength.
In contemplating the evils inflicted on our country by Great Britain, the Legislature of New Jersey, disclaim bringing into the calculation the injuries suffered in the revolutionary war, these having been magnanimously buried in the treaty of 1783. Nor do they take into account the alleged instigation of the savages to hostilities on our frontier settlements, the facts not being officially ascertained and declared; they leave out also, the insult to the American flag, in the attack on the Chesapeak frigate, that having been amicably adjusted; nor would they at this time, think proper to complain of the refusal of Great Britain to accede to the desires of the civilized world, of ameliorating the evils of war, by adopting as a rule, that free ships make free goods. Even if the controversy between the two countries arose solely out of the interruption to our carrying trade, altho’ they consider that trade, founded on a perfect indisputable right, which ought never to be yielded by treaty; yet policy might suggest the propriety of sleeping over the injuries arising from the deprivation of the exercise of this right for a time.
But the two following causes of complaint on which America and Great Britain are at issue, are of so unquestionable a nature, as to leave no doubt, or hesitation on the mind. First, the abominable practice of impressing native American seamen, while in the pursuit of a lawful commerce, forcing them on board their ships of war, and compelling them, under the lash, to fight against nations with whom we are at peace, and even against their own country.
Second, the depredations committed on the ligitimate commerce of America, it being now openly avowed by the British Government that an American built ship, owned by the citizens of the United States, navigated by native American seamen, laden with goods the growth and manufacture of the United States, not contraband of war, bound to a belligerent port, which is neither invested, nor blockaded, is subject by the orders of the British government to seizure and condemnation, both ship and cargo; the ruin of individuals, and the distruction of commerce, evidence the rigid execution of these Orders.
This flagitious conduct of the rulers of Great Britain needs no comment; it is too notorious to be denied, too palpable to be susceptable of explenation and too atrocious for palliation or excuse. The answers to the reasonable remonstrances of our government, have only added insults to injuries, by assuming positions at variance with reason justice and the public law; in consequence of which further negociation becomes idle and vain. It only remains for the constituted authorities of the Union, to guide the destinies of a numerous, brave and powerful nation, by marking out its future course. That in doing this they may rely with confidence on the support of New Jersey.
Be it resolved, by the Legislative Council and General Assembly of the State of New Jersey, That at this important crisis in our national concerns, the Government of New Jersey entertain a full and perfect confidence in the wisdom and integrity of the President, the Senate, and House of Representatives of the United States of America, and hereby most solemnly assure the national Government, that New Jersey will readily accord, in any measures, which it may in its wisdom think proper to adopt, for the redress of national wrongs. That they cordially approve the recommendation of the President of the United States to both houses of congress, admonishing them to put the nation in armor. That, in case the Government of the United States shall eventually determine to resist by force the lawless aggressions committed by the British nation on the persons and property of our citizens, this Legislature in behalf of themselves, and the citizens of New Jersey, whose representatives they are, pledge themselves to the nation, to render to the General Government all the aid, assistance and support in their power, and will with readiness perform, all the duties required of them, in the prosecution of a war, undertaken for the common defence and general welfare.
Resolved, That His Excellency the Governor be requested, to transmit a copy of the foregoing to the President of the United States, with a request, that he would be pleased, to communicate a copy, to each branch of the National Legislature.
Resolved That His Excellency the Governor be also requested, to transmit a copy to each of our Senators and representatives in Congress.

Signed by order of the House
Wm. Kennedy Speaker
Council Chamber Jany 17th. 1812 concured in by Council
By Order
Charles Clark Vice President

